Citation Nr: 1143343	
Decision Date: 11/25/11    Archive Date: 12/06/11

DOCKET NO.  07-06 480A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for bilateral foot disability (claimed as jungle rot), to include as due to Agent Orange exposure.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The Veteran served on active duty from May 1966 to May 1968, to include service in the Republic of Vietnam.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a December 2005 rating decision of the Department of Veteran's Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

A Travel Board hearing was held in November 2010, before the undersigned Veterans Law Judge, sitting in Washington, D.C.  A copy of the transcript of that hearing is of record.  

The claim was remanded in January 2011 for additional VA examination, and it has now been returned for further appellate consideration.  


FINDING OF FACT

The evidence of record is convincing that the Veteran's current skin disorders of the feet, diagnosed as tinea pedis and anonychia of digits 1-5, bilaterally, are related to his active military service. 


CONCLUSION OF LAW

Skin disorders of the feet, diagnosed as tinea pedis and anonychia of digits 1-5, bilaterally, were incurred in active military service.  38 U.S.C.A. § 1110, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.303 (2011).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

In November 2000, the Veterans Claims Assistance Act of 2000 (VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify him what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b) (2011).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c) (2011).  Subsequent judicial decisions have clarified the duties to notify and assist imposed by the VCAA, to include Pelegrini v. Principi, 18 Vet. App. 112 (2004), Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 ((Fed. Cir. 2006), and Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Considering the claim on appeal in light of the above-noted legal authority, and in light of the Board's favorable disposition of this matter, the Board finds that all notification and development action needed to fairly resolve the claim has been accomplished.

Service Connection

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2011); 38 C.F.R. § 3.303 (2011).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).

Where there is a chronic disease shown as such in service or within the presumptive period under § 3.307 so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however, remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b) (2011).  

This rule does not mean that any manifestations in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time as distinguished from merely isolated findings or a diagnosis including the word "chronic".  When the disease entity is established, there is no requirement of evidentiary showing of continuity.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2011).  

The Court has held that, in order to prevail on the issue of service connection, there must be medical evidence of a (1) current disability; (2) medical, or in certain circumstances, lay evidence of inservice incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed inservice disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v West, 12 Vet. App. 341, 346 (1999).  

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

Agent Orange

On December 27, 2001, the Veterans Education and Benefits Expansion Act of 2001 was enacted. See Pub. L. No. 107-103, 115 Stat. 976 (2001).  This law made substantive changes to 38 U.S.C.A. § 1116 pertaining to presumption of service connection for diseases associated with exposure to certain herbicide agents.  Effective January 1, 2002, a veteran who, during active military service, served in Vietnam during the period beginning in January 1962 and ending in May 1975, is presumed to have been exposed to herbicides.  See 66 Fed. Reg. 23168 (May 8, 2001) (to be codified at 38 C.F.R. §§ 3.307, 3.309).  Service in the Republic of Vietnam includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii) (2011).

The following diseases shall be service connected if the veteran was exposed to an herbicide agent during active service, even though there is no record of such disease during service, and provided further that the requirements of 38 C.F.R. § 3.307(d) are satisfied:  chloracne or other acneform disease consistent with chloracne, Hodgkin's disease, type II diabetes mellitus, multiple myeloma, non- Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, certain respiratory cancers, and soft tissue sarcoma.  38 C.F.R. § 3.309(e) (2011).  VA's Secretary has determined that a presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam era is not warranted for any condition for which the Secretary has not specifically determined a presumption of service connection is warranted.  See Notice, 61 Fed. Reg. 414,421 (1996), see also 67 Fed. Reg. 121, 42,600 (June 24, 2002).  Abnormal sperm parameters and infertility have specifically been excluded from presumptive service connection based on herbicide exposure.  See 68 Fed. Reg. 97, 27,630-27,641 (May 20, 2003).


Service connection may be granted for disease which is diagnosed after discharge from military service, when all of the evidence establishes that such disease was incurred in service.  38 C.F.R. § 3.303(d); see Cosman v. Principi, 3 Vet. App. 303, 305 (1992).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002 & Supp. 2011); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Background

The Veteran seeks entitlement to service connection for a bilateral foot disability (claimed as jungle rot), which he contends is due to his military service.  He had active service from May 1966 to May 1968, to include service in the Republic of Vietnam.  His exposure to Agent Orange is conceded.  Specifically, he claims that he was treated in the field in Vietnam for foot rashes and that this was due to constant wet feet from the rice fields.  In the alternative, it is claimed that his current foot disorders are due to exposure to Agent Orange.  

Upon VA examination in October 2009, the examiner indicated that the Veteran is currently diagnosed with tinea pedis and anonychia of digits one through five, bilaterally. 

At a January 2011 hearing, the Veteran testified that he experienced cracking, peeling, and bleeding of his feet during his military service.  He further testified that he was treated in the field with cream for his complaints of foot problems.  See the November 2010 Board hearing transcript, pgs. 4-5, 8.  Although there is no documentation of any such symptoms or treatment in the Veteran's service treatment records (STRs), the Board noted in a January 2011 remand that the Veteran was competent to testify to symptoms such as cracking, peeling, and bleeding of the feet.  See Barr v. Nicholson, 21 Vet. App. 303, (2007), citing Layno v. Brown, 6 Vet. App. 465, 467069 (1994), [lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the witness' personal knowledge].  Moreover, as noted above, it is undisputed that the Veteran participated in combat during his Vietnam service, and his exposure to Agent Orange is conceded.  As such, the Board finds that the Veteran's testimony was sufficient proof of his inservice symptoms and treatment.  

In support of his claim, the Veteran submitted two private medical opinions.  In a statement dated April 2006, Dr. T.A.T. indicated that the Veteran's fungal infection of the toenails "seems to be service-connected to his time in Vietnam."  Additionally, in a statement dated April 2006, Dr. T.B.P. indicated that the Veteran's problems with his feet "may go back to his Vietnam experiences with the Armed Forces. . . It is my opinion that the mycotic nail changes did in fact arise from his years with the military in Vietnam as this is a very common finding in veterans." 

The Veteran also submitted a lay statement in September 2009 by a friend who stated that she knew the Veteran when he returned from Vietnam.  She recalled that he had a problem with his feet at that time, to include bleeding of his feet around his damaged toenails and peeling.  He had difficulty wearing the protective shoe wear required in his job.  To her knowledge, he had continued to have these problems with his feet.  

Based on the above, the Board concluded in a January 2011 remand that the private physicians' opinions as summarized above were of little probative value in that their opinions did not include sufficient rationale.  In the remand, the Board requested that the claims be reviewed by a physician with appropriate expertise and provide an opinion as to whether it is at least as likely as not that the Veteran's diagnosed bilateral foot disability is related to his military service, to include his undisputed inservice treatment for cracked peeling, and bleeding feet, and his inservice herbicide exposure.  

Upon VA examination in March 2011, it was noted that the claims file was reviewed.  The final diagnoses included degenerative changes of the intertarsal joint and the first metatarsophalangeal (MTP) joint, bilaterally, associated with fungal infection of the feet.  She opined that it was at least as likely as not that the Veteran's bilateral foot condition was permanently aggravated by treatment of bleeding, cracking, and peeling of the feet while in service.  

The same VA examiner provided an addendum opinion dated in July 2011.  She noted a podiatry noted in 2006 which noted tinea pedis and absent toenails, and the October 2009 VA examination report that diagnosed tinea pedis and anonychia of digits 1-5, bilaterally.  She opined that the Veteran's chronic fungal foot condition was related to the rash on his feet for which he was given cream in the field during his service in Vietnam.  She added the current degenerative changes of the feet were not present in service, nor were they related to the fungal infections.  The examiner further noted the Veteran's statements of continuity of symptomatology, and the lay statement submitted as consistent with a diagnosis of persistent tinea pedis and onychomycosis which were aggravated by constant moisture during service in Vietnam and which did not respond to treatment.  

Analysis

Based on the totality of the evidence, and with application of the benefit of the doubt doctrine, the Board finds that the Veteran currently has tinea pedis and anonychia of digits 1-5, bilaterally, which were incurred during his active military service.  38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2011).  See Degmetich v. Brown, 104 F3d. 1328,, 1333 (Fed. Cir. 1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation).  

Furthermore, the medical evidence of record links the Veteran's current skin disorders of the feet to his military service.  In the July 2011 VA examiner's report, she noted that the Veteran's statements of continuity of symptomatology, as well as the lay statement of record, were consistent with a diagnoses of persistent tinea pedis and onychomycosis, which were aggravated by constant moisture during service and which did not respond to treatment.  While the VA examiner appears to have relied upon the Veteran's reported history, the Veteran is competent to attest to the factual matters of which he had first-hand knowledge, such as the circumstances of his service, involving wading through waters in the rice fields while in Vietnam.  See Layno v. Brown, 6 Vet. App. 465 (1994).  It is also noted that the Veteran's lay statements are competent evidence as to symptoms capable of lay observation, such as cracked, peeling, and bleeding feet during and after military service.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Charles v. Principi, 16 Vet. App. 370, 374 (2002); and Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (finding that lay person is competent to testify to pain and visible flatness of his feet).  While the Veteran's accounts are not supported by a contemporaneous medical history, a medical opinion cannot be disregarded merely because the rationale was based on a history as provided by the Veteran.  See Kowalski v. Nicholson, 19 Vet. App. 171 (2005).  

Further, the record confirms the Veteran's presence in Vietnam during his military service.  The Board finds that the Veteran's testimony and reports of inservice foot problems and observable symptoms of cracked, peeling, and bleeding feet shortly after service to be credible.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007)(holding that as a finder of fact, the Board, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing).  The Board highlights that there is no basis in the record to question the Veteran's credibility regarding his statements.  The record indicates that the Veteran was stationed in Vietnam and is the recipient of the Combat Infantry Badge.  The Veteran's statements as to the circumstances of his service in Vietnam, including extensive moisture exposure to his feet in the rice fields, are competent lay evidence of what the Veteran observed during the period of service in Vietnam, and are consistent with the other evidence of record.  See Layno, supra.  It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  As there is no evidence of record that contradicts the Veteran's claim as to the circumstances of his service, they must be presumed to be accurate.  Any reasonable doubt regarding the accuracy of the Veteran's statements is resolved in favor of the Veteran.  See 38 C.F.R. § 5107(b) (2011).  

Accordingly, the Board finds that the preponderance of the evidence shows that the Veteran currently has skin disorders of the feet, tinea pedis and anonychia of digits 1-5, bilaterally, which were incurred in service.  38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. § 3.102 (2011).  Therefore, entitlement to service connection for tinea pedis and anonychia of digits, 1-5, bilaterally is warranted.


ORDER

Service connection for foot disorders, diagnosed as tinea pedis and anonychia of digits 1-5, bilaterally, is granted.  




____________________________________________
L. M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


